     Case 7:17-cv-09015-PMH-JCM Document 102 Filed 02/24/21 Page 1 of 2
                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                        Application
                                                      February 22, granted.
                                                                    2021
                                                         The Clerk of the Court is respectfully directed to
By ECF                                                   strike Doc. 98-38 from the docket but retain the
The Honorable Philip M. Halpern                          summary docket text for the record.
United States District Judge
Southern District of New York                            Plaintiff is directed to re-file a properly redacted
300 Quarropas Street                                     version of the document by 5:00 p.m. on February
White Plains, New York 10601                             26, 2021.

                                                         The Clerk of the Court is respectfully directed to
                                                            1
       Re: Voss v. McDonough, No. 17 Civ. 9015 (PMH)  (JCM)the
                                                  terminate    motion sequence pending at Doc.
                                                         100.
Dear Judge Halpern:
                                                         SO ORDERED.
                                                             RDERED.
       This Office represents Denis McDonough, in his official capacity as the Secretary of the
                                                    _______________________
United States Department of Veterans Affairs (the “VA”)  in the above-captioned matter. I write
                                                    Philip M. Halpern
respectfully pursuant to S.D.N.Y. Electronic Case Filing
                                                    UnitedRules
                                                            States&District
                                                                    Instructions
                                                                            Judge Part 21.7(b) to
request that the Court seal Docket Entry 98-38 filed by Plaintiff, and order Plaintiff to file a
properly redacted version of Docket Entry 98-38 within two business
                                                    Dated:             daysNew
                                                             White Plains,    of entry
                                                                                 York of an Order
granting this motion.                                        February 24, 2021

        On February 16, 2021, Plaintiff filed a document (Dkt. No. 98-38) in connection with his
opposition to the VA’s motion for summary judgment that contains confidential or sensitive
information, specifically the identity of the veteran who alleged that Plaintiff engaged in an
inappropriate relationship with her while she was under his care while he was a Peer Support
Specialist, exacerbating her PTSD. This document was marked confidential subject to the
Protective Order entered in this matter. Further, on February 11, 2021, this Office asked Plaintiff’s
counsel to ensure all of his summary judgment papers were properly redacted, and specifically
identified this document as one that needed to be filed under seal given the confidentiality of the
veteran’s identity. Although Plaintiff’s counsel attempted to redact the veteran’s identity, the
redactions were transparent.

       Immediately upon Plaintiff’s filing of this document, this Office contacted the ECF Help
Desk, which temporarily sealed Docket Entry 98-38. This Office also requested that Plaintiff’s
counsel ask the Court to seal the document and file a properly redacted version of Docket Entry
98-38, but to date, Plaintiff’s counsel has not sought such relief from the Court.

        Accordingly, this Office respectfully requests that the Court formally seal Docket Entry
98-38, and order Plaintiff’s counsel to file a properly redacted version (i.e., opaque redactions)
within two business days of entry of an Order granting this motion.

1
 David Shulkin, M.D., who was named as defendant in his capacity as Secretary of the Department
of Veterans Affairs, is no longer serving in that office. Secretary Denis McDonough, the current
Secretary, was automatically substituted as defendant pursuant to Federal Rule of Civil Procedure
25(d).
      Case 7:17-cv-09015-PMH-JCM Document 102 Filed 02/24/21 Page 2 of 2

                                                                                             Page 2


       We thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney for the
                                                         Southern District of New York

                                                   By:         /s/
                                                         DANIELLE J. LEVINE
                                                         ZACHARY G. BANNON
                                                         Assistant United States Attorneys
                                                         86 Chambers Street, Third Floor
                                                         New York, New York 10007
                                                         Tel.: (212) 637-2689/2728




cc:    Counsel of Record
